Appleton, J.
The liability of the accepter of a bill of exchange arises from and is limited by the terms of his acceptance. As the language of such acceptance is his own, it is to be taken most strongly against him.
The drawee, by his acceptance, promises the payee, who may bring a suit thereon against him. As between them, he is to be regarded as the maker of a promissory note, running to the payee. The defendant then, by his acceptance, promised the plaintiff to pay him for work done on certain logs *501of a particular mark, when due. The payment was to be for work done, and it was to be made when, by the agreement between the drawer and the payee, the same might be due. The acceptance was absolute, except as to the time of payment.
The evidence offered was properly rejected. The meaning of a written contract is to be ascertained from its terms. Parol evidence is not admissible to vary, alter or control the meaning of an acceptance, when the language used is intelligible. “ No rule of law is better established,” says Dallas, C. J., in Campbell v. Hodgson, 1 Gow. R., 74, “ than that a party shall not be permitted to add a verbal or oral condition, in order to control the legal effect of a written instrument.”
As the time when payment for the work done should, according to the agreement of the parties, have been made, does not distinctly appear, the cause must stand for trial.
Tenney, C. J., Rice, Hathaway, Cutting and Goodenow, J. J., concurred.